Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated July 17, 2014, accompanying the audited carve-out financial statements of the Vehicle Business of Beijer Electronics Inc. for the two years ended December 31, 2013,included in this Current Report of Micronet Enertec Technologies, Inc. on Form 8-K/A filed on July 17, 2014. We hereby consent to the incorporation by reference of the said report in the registration statement of Micronet Enertec Technologies, Inc. on Form S-3 (File No. 333-196760) and in the related prospectus. /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm Tel Aviv, Israel July 17, 2014
